Affirmed and Memorandum Opinion filed December 12, 2017.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00654-CR

                       CIARA LYNN GREEN, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 212th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 11CR1919

                  MEMORANDUM OPINION


      Appellant appeals her conviction for aggravated assault with a deadly weapon.
Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by assigning issues that might arguably support the
appeal, and explaining why those issues do not raise arguable error. See Gainous v.
State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than 60
days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Busby and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2